Locher J.,
dissenting. I respectfully disagree with the majority’s conclusion that the State Personnel Board of Beview (board) clearly acted contrary to law in dis-affirming a lawful removal order issued by the appointing authority. The statutes are explicit in delineating the au-. thority conferred upon the hoard. B. C. 124.03(A) reads, in relevant part:
“Hear appeals, as provided by law, of employees in the classified state service from final decisions of appointing authorities * * * relative to * * * discharge * * *: the board may affirm, disaffirm, or modify the decisions of the appointing authorities * * (Emphasis added.)
B. C. 124.34 further provides:
“* * * In the event such an appeal is filed, the board * * * shall hear * * * such appeal * * * and it may affirm, disaffirm, or 'modify the judgment of the appointing authority.” (Emphasis added.) ■ :
The preceding language can only be read as expressing a legislative intent to vest discretion in the board to-reach a decision different from the appointing authority relative to the removal or suspension of a classified employee.
This court, on numerous occasions, has stated that the discretion of an administrative agency, in the absence of an abuse thereof, will not be disturbed by the courts. State, ex rel. Shafer, v. Ohio Turnpike Comm. (1953), 159 Ohio St. 581; McCloud v. Woodmansee (1956), 165 Ohio St. 271. A perusal of the record sub judice fails to demonstrate that the board abused its discretion in disaffirming the subject removal. B. C. 124.57, which prohibits political activity by a classified employee, provides neither a penalty nor any guideline as to disciplinary measures. Furthermore, B. C. 124.34 states that the tenure of a classified employee shall be during good behavior and efficient service. This section also lists a myriad of grounds for reduction in pay or position, suspension or removal, but makes no attempt to assign a specific penalty for a given violation. The only logical inference to be drawn is that the General Assembly intended the imposition of the pen-*48aity to be a discretionary function facilitated by- an examination of all the relevant facts in each situation.
■■ In -the present cause, the board: did find a ..violation of R.. C. 124.57. However, there were other fáctors' for its consideration in imposing the appropriate sanction: (1) Ap-pellee was regularly employed; (2) the record-'did not'indicate a lack of efficiency, integrity or satisfactory service; and (3) the short duration of the political activity and its limited function of recommending' poll workers. Considering the record, it is difficult to'conceive how the board could have abused its discretion in disaffirming the Director of- Transportation’s removal of . .appellee. The net result of the majority’s decision is the".withdrawal of the board’s discretion, contrary to the legislative scheme. This .'portends the disastrous possibility of the various appointing authorities assessing penalties of different severity for identical infractions with no recourse to either the board or the courts.
' Therefore, I' respectfully dissent-.